The fifth conclusion •of law, and so much of the sixth as subjects the judgments of the appel*936lants'to the liens of the respondent Hamilton Trust Company under the two mortgages assigned to it by Intermann, reversed, and the priority of liens fixed as follows: The Sage judgment, the Hamilton Trust Company judgment, the Winters judgment, and the People’s Trust Company judgment. (See Mead v. York, 6 N. Y. 449.) Findings and judgments modified accordingly, and as so modified affirmed, without costs in this court. No opinion. Thomas, Stapleton, Mills and Rich, JJ., concurred. Order to be settled before Mr. Justice Thomas.